Corrected Abatement Order filed July 17, 2014




                                                           In The

                                 Fourteenth Court of Appeals
                                                      ____________

                                               NO. 14-14-00216-CV
                                                      ____________

                                      HARVELLA JONES, Appellant

                                                              V.

        MARC D. MARKEL, CLAYTON R. HEARN, AMY M. VANHOOSE,
          DAWN S. HOLIDAY, CLINTON FAVER BROWN AND ROBERTS
           MARKEL WEINBERG BUTLER HAILEY, PC AKA ROBERTS
         MARKEL WEINBERG PC AKA ROBERTS MARKEL PC, Appellees


                          On Appeal from the County Court at Law No 2
                                    Fort Bend County, Texas
                             Trial Court Cause No. 14-CCV-052079

                              CORRECTED ABATEMENT ORDER1

            This appeal is from an order signed March 12, 2014, declaring appellant a
vexatious litigant.               Appellant filed a notice of appeal on March 13, 2014.
Appellant filed an affidavit of indigence in this court. See Tex. R. App. P. 20.1(h).

1
    This order is corrected to reflect that appellees are the parties that participated in the vexatious litigant motion.
Appellees filed a filed a contest to appellant’s affidavit of indigence.

      The Rules of Appellate Procedure permit appellant to file an affidavit of
indigence in the appellate court. If the affidavit is filed in an appellate court, and a
contest is filed, the court may refer the matter to the trial court with instructions to
hear evidence and grant the appropriate relief. Tex. R. App. P. 20.1(h)(4).

      Accordingly, we refer the matter to the trial court and ORDER the trial court
to hold a hearing and make written findings as to whether appellant is entitled to
proceed without payment of costs.

      The court reporter shall file a reporter’s record from the hearing and any
exhibits admitted at the hearing on the contest to appellant’s claim of indigence.
The record of the hearing and the trial court’s written findings shall be filed with
the clerk of this court on or before June 30, 2014.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s ruling on indigence has been completed. The court will also consider
an appropriate motion to reinstate the appeal filed by any party.             It is the
responsibility of any party seeking reinstatement to request a hearing date from the
trial court and to schedule a hearing in compliance with this court’s order. If the
parties do not request a hearing, the court coordinator of the trial court shall set a
hearing date and notify the parties of such date.



                                       PER CURIAM